     Case 2:20-cv-02019-WBS-DMC Document 1 Filed 10/08/20 Page 1 of 16


       Joshua Randall
                                                                        FILED
 1     218 Mount Helena Ave.                                                   OCT O8 2020
       Mount Shasta, CA 96067
 2     joshreeverandall@gmail.co m
       Plaintiff, In Pro Per
                                                                    ~":oY•~b'iS~0lM,~
 3                                                                              liMIWUk      -
 4
                                     UNITED STATES DISTRICT COURT
 5

 6                                 EASTERN DISTRICT OF CALIFORNIA

 7
       JOSHUA RANDALL, an individual,                               2: 2 O- CV - 2 0 1 9 WBS                ~
                                                                                                      &JI . .

                                                         Case No. _ _ _ _ _ _ __
                          Plaintiff,
 8
                             vs.                                       COMPLAINT
 9
       GATESTONE & CO.,                                                AFFIDAVIT
10
       INTERNATIONAL INC., a corporation,
       DOES 1 - 10, et al                                   TRIAL BY JURY DEMANDED
11

                       Defendant(s).
12

13

14
                                COMPLAINT FOR VIOLATIONS OF THE
15
                               FAIR DEBT COLLECTION PRACTICES ACT

16
                                        PRELIMINARY STATEMENT
17
       1.        In enacting the Fair Debt Collection Practices Act ("FDCPA"), the United States
18
      Congress found that "[t]here is abundant evidence of the use of abusive, deceptive, and
19
      unfair debt collection practices by many debt collectors," which "contribute to the
20
      number of personal bankruptcies, to marital instability, to the loss of jobs, and to
21
      invasions of individual privacy." 15 U.S.C.    §   1692(a).
22

23
       2.    The FDCPA is a comprehensive and strict liability statute which prohibits a catalog
      of activities in connection with the collection of debt by third parties, see 15 U.S.C.    §   1692
24

      et seq..
25

26

27                                                Page 1 of 10
      COMPLAINT                                        Randall v. Gatestone & Co., International Inc.
28
                                            Joshua R.andall
                            218 Mount Helena Ave. · Mount Shasta, CA 96067
                                   joshreeverandall@gmail.com · 323-702-1791
     Case 2:20-cv-02019-WBS-DMC Document 1 Filed 10/08/20 Page 2 of 16



       3.    Toe FDCPA imposes civil liability on any person or entity that violates its
 1
      provisions, and establishes general standards of debt collector conduct, defines abuse,
 2
      and provides for specific consumer rights. 15 U.S.C.   §   1692k. Toe operative provisions of
 3
      the FDCPA declare certain rights to be provided to or claimed by debtors, forbid deceitful
 4
      and misleading practices, both generally and in a specific list of disapproved practices,
 5
      and prohibit harassing and abusive tactics both generally and in a specific list of
 6
      disapproved practices.
 7
       4.    Toe FDCPA broadly prohibits unfair or unconscionable collection methods, conduc
 8
      which harasses, oppresses or abuses any debtor, and any false deceptive or misleading
 9
      statements, in connection with the collection of a debt. Baker v. G.C. Services Corp., 677
10
      F.2d 775 (9th Cir. 1982); Heintz v.Jenkins, 514 U.S. 291 (1995); McCartney v. First City
11
      Bank, 970 F.2d 45 (5th Cir. 1992).
12
       5.    As a strict liability statute, the FDCPA provides for actual or statutory damages
13
      upon the showing of one violation. Toe federal courts have held that whether a debt
14
      collector's conduct violates the FDCPA should be judged from the standpoint of the "least
15
      sophisticated" consumer. Baker v. G.C. Services Corp., 677 F.2d 775, 77 (9th Cir. 1982);
16
      and Swanson v. Southern Oregon Credit Service, Inc. 869 F.2d 122, 1227 (9th Cir. 1988).
17
      This objective standard "ensure[s] that the FDCPA protects all consumers, the gullible as
18
      well as the shrewd ... the ignorant, the unthinking and the credulous." Clomon v. Jackson
19
      988 F.2d 1314, 1318-19 (2nd Cir. 1993).
20

21
                                      NATURE Of THE ACTION
      6.     This is a complaint for money damages.
22
      7.     This action arises out of Defendants Gatestone & Co., International Inc.'s,
23
      violations of the Fair Debt Collection Practices Act ("FDCPA"), 15 U.S.C.   §   1692d.
24

25

26

27                                            Page 2 oflO
      COMPLAINT                                    Randall v. Gatestone & Co., International Inc.
28
                                         Joshua R.andall
                         218 Mount Helena Ave. · Mount Shasta, CA 96067
                               joshreeverandall@gmail.com · 323-702-1791
     Case 2:20-cv-02019-WBS-DMC Document 1 Filed 10/08/20 Page 3 of 16



      8.       Defendant's conduct violated the FDCPA, when Defendant called Plaintiff's
 1
      wireless phone on no less than five (5) occasions while attempting to collect a debt
 2
      alleged to be due or owed to another.
 3
      9.       Defendant's conduct also violated the FDCPA when Defendant failed to provide
 4
      Plaintiff with meaningful disclosure of the caller's identity.
 5
      10.      Defendant's conduct further violated the FDCPA when Defendant failed to inform
 6
      Plaintiff that Defendant is attempting to collect a debt and any information obtained will
 7
      be used for debt collection purposes.
 8
                                        JURISDICTION AND VENUE
 9
      11.      Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), and 28 U.S.C. § 1331.
10
      12.      All conditions precedent to the bringing of this action have been performed.
11
      Plaintiff has provided Defendant with a notice of intent to sue in an effort to resolve this
12
      matter, however, Defendant has remained silent.
13
      13.      Venue is proper pursuant to 28 U.S.C. §1391(b). Venue in this District is proper in
14
      that Plaintiff resides here, Defendant engages in and transacts business here, and all of
15
      the conduct and events complained of occurred here.
16

17
                                                  PARTIES
      14.      The Plaintiff in this lawsuit is Joshua Randall, a natural person. Plaintiff is a
18
      "Consumer'', as that term is defined 15 U.S.C. § 1692(a)(3) who resides in Siskiyou
19
      County, California.
20
      15.      The Defendant in this lawsuit is Gatestone & Co., International Inc. (or, "GCI"), a
21
      debt collector1, attempting to collect a "debt" as that term is defined in the FDCPA, 15
22
      U.S.C. § 1692(a)(5), with office headquarters located at 455 N. 3n1 Street, Ste 260,
23
      Phoenix, Maricopa County, Arizona, 85004, USA, and doing business in California. GCI's
24

25

26    1
          See 15   u.s.c. §1692(a)(6J
27                                               Page 3 of 10
      COMPLAINT                                       Randall v. Gatestone & Co., International Inc.
28
                                             Joshua Randall
                             218 Mount Helena Ave. · Mount Shasta, CA 96067
                                  joshreeverandall@gmail.com · 323-702-1791
         Case 2:20-cv-02019-WBS-DMC Document 1 Filed 10/08/20 Page 4 of 16


              statutory agent is C T Corporation System, with a business office located at 3800 N.
     1
              Central Ave, Suite 460, Phoenix, Arizona, 85012, USA.
 2

 3
                                                 FACTUAL ALLEGATIONS
 4            16.    At all times during the acts described herein, Defendant is a business that
 s            regularly solicits consumers to establish business relationships in the area of debt
 6            collection, alleged to be due or owed to another party.
 7            17.    Prior to Defendant's initial contact with Plaintiff, Defendant regularly trained and
 8            instructed its employees and representativ es in consumer protection laws to ensure
 9        company compliance with the FDCPA.
10            18.    On or about 23-March-2020, Defendant called the Plaintiff's wireless phone
11        number, 323-702-1791, from a phone number identified as one used by Defendant, 805-
12        834-2237. Defendant's representativ e also recorded a voicemail instructing Plaintiff to
13        call Defendant at 866-251-2396 1 •
14        19.        On or about 24-March-2020, Defendant again called the Plaintiff's wireless phone
15        number, 323-702-1791, from a phone number identified as one used by Defendant, 805-
16        834-2267. Defendant's representativ e also recorded a voicemail instructing Plaintiff to
17        call Defendant at 866-251-2396.
18        20.       On or about 30-March-2020, Defendant again called the Plaintiff's wireless phone
19        number, 323-702-1791, from a phone number identified as one used by Defendant, 805-
20        834-2267. Defendant's representativ e recorded a voicemail, however, did not speak
21        during the recording.
22
          21.       At all times during the telephone call described at 1120, Defendant failed to provide
23
          meaningful disclosure of the caller's identity to Plaintiff.
24

25
          1See U.S.D.C., E.Dist of N.Y., Class-Action Complaint, Perez V. Gatestone, Case# 2:17-06517-JFB-AYS,
26        Document 1-1, pg. 1.

27                                                       Page 4 of 10
          COMPLAINT                                           Randall v. Gatestone & Co., International Inc.
28
                                                 Joshua Randall
                                 218 Mount Helena Ave.· Mount Shasta, CA 96067
                                      joshreeveranda ll@gmail.com · 323-702-1791
         Case 2:20-cv-02019-WBS-DMC Document 1 Filed 10/08/20 Page 5 of 16



           22.    At all times during the telephone calls desciibed at 1l20, Defendant failed to
     1
          identify to Plaintiff that Defendant is attempting to collect a debt and any information
     2
           obtained would be used for that purpose.
     3
          23.     On or about 6-May-2020, Defendant again called the Plaintiff's wireless phone
 4
          number, 323-702-1791, from a phone number identified as one used by Defendant, 805-
 5
          834-2299. Defendant's representative also recorded a voicemail instructing Plaintiff to
 6
          call Defendant at 866-251-2396.
 7
          24.     On or about 12-May-2020, Defendant again called the Plaintiff's wireless phone
 8
          number, 323-702-1791, from a phone number identified as one used by Defendant, 805-
 9
          834-2299. Defendant's representativ e also recorded a voicemail instructing Plaintiff to
10
          call Defendant at 866-251-2396.
11
          25.     Defendant called at all times that were inconvenient for Plaintiff to answer the call
12
          due to work and family commitments.
13
          26.     Plaintiff has never had any business relationship with Defendant at any time and
14
          has never given GCI express consent to call Plaintiff's wireless phone.
15
          27.     Plaintiff has attempted to settle this matter privately with Defendant, however,
16
          Defendant has not responded to Plaintiff's correspondence dated September 1, 2020.
17

18
                                             CAUSES OF ACTION
19
                                              COUNT I
20
                              VIOLATIONS Of THE FAIR DEBT COLLECTION
                                 PRACTICES ACT, 15 U.s.c. § 1692(d}(5)
21        Plaintiff alleges and incorporates the information in paragraphs 1 through 27.
22
          28.    Defendant's conduct harassed, oppressed and abused Plaintiff when Defendant
23
          caused Plaintiff's wireless phone to ring at a minimum of five (5) separate occasions, see
24
          Exhibit A, therefore, violating the FDCPA at 15 U.S.C.   §   1692 (d)(5), which states in part:
25
                  1s use 1692d
26

27                                                Page 5 ofl0
          COMPLAINT                                    Randall v. Gatestone & Co., International Inc.
28
                                             Joshua Randall
                             218 Mount Helena Ave.· Mount Shasta, CA 96067
                                  joshreeveranda ll@gmail.com · 323-702-1791
     Case 2:20-cv-02019-WBS-DMC Document 1 Filed 10/08/20 Page 6 of 16



                  §   806. Hara.ssment or abuse
 1
                  A debt collector may not engage in any conduct the natural consequence of which
 2                is to harass, oppress, or abuse any person in connection with the collection of a
                  debt. Without limiting the general application of the foregoing, the following
 3
                  conduct is a violation of this section:
 4                      (5) Causing a telephone to ring or engaging any person in telephone
                        conversation repeatedly or continuously with intent to annoy, abuse, or harass
 5                      any person at the called number.

 6     WHEREFORE, Plaintiff requests relief and judgment as follows:

 7          a) Adjudging that GCI violated the FDCPA.

 8          b) Awarding Plaintiff statutory damages pursuant to 15 U.S.C.          §   1692k(a)(2)(A), in the
 9                amount of $1000 for each violation of the FDCPA. See Savino v. Computer Credit
10                Inc,. 164 F.3d 81. 86 <2d Cir.1998}
11          c)    Awarding Plaintiff any fees and costs incurred in this action;
12          d) Awarding such other and further relief as the Court may deem just and proper.
13
                                              COUNT II
14                             VIOLATIONS OF THE FAIR DEBT COLLECTION
                                  PRACTICES ACT, 15 u.s.c. § 1692{d}(6l
15
      29.        Plaintiff alleges and incorporates the information in paragraphs 1 through 27.
16
      30.        Defendant's conduct harassed, oppressed and abused Plaintiff when Defendant
17
      failed to provide Plaintiff with meaningful disclosure of the caller's identity, as described
18
      at 1120, contrary to 15 U.S.C.      §   1692 (d)(6), which states in part:
19
                  15 USC 1692d
20
                  §   806. Hara.ssment or abuse
21
                  A debt collector may not engage in any conduct the natural consequence of which
22                is to harass, oppress, or abuse any person in connection with the collection of a
                  debt. Without limiting the general application of the foregoing, the following
23                conduct is a violation of this section:
24                      (6) Except as provided in section 1692b of this title, the placement of
                        telephone calls without meaningful disclosure of the caller's identity.
25

26

27                                                    Page 6 ofl0
      COMPLAINT                                            Randall v. Gatestone & Co., International Inc.
28
                                               Joshua Randall
                               218 Mount Helena Ave.· Mount Shasta, CA 96067
                                    joshreeverandall@gmail.com · 323-702-1791
     Case 2:20-cv-02019-WBS-DMC Document 1 Filed 10/08/20 Page 7 of 16



      WHEREFORE, Plaintiff requests relief and judgment as follows:
 1
            a) Adjudging that GCI violated the FDCPA.
 2
            b) Awarding Plaintiff statutory damages pursuant to 15 U.S.C.          §   1692k(a)(2)(A), in the
 3
                  amount of $1000 for each violation of the FDCPA. See Savino v, Computer Credit.
 4
                  Inc,. 164 F,3d 81. 86 f2d Cir.1998}
 5
            C)    Awarding Plaintiff any fees and costs incurred in this action;
 6
            d) Awarding such other and further relief as the Court may deem just and proper.
 7

 8
                                              COUNT III
                               VIOLATIONS OF THE FAIR DEBT COLLECTION
 9
                                  PRACTICES ACT. 15 u.s.c. § 1692CelUU
10    36.         Plaintiff alleges and incorporates the information in paragraphs 1 through 27.
11    37.        Defendant's conduct harassed, oppressed and abused Plaintiff when Defendant, at
12    all times, failed to disclose to Plaintiff that Defendant was attempting to collect a debt, as
13    described at 1[20, therefore, violating the FDCPA at 15 U .S.C.       §   1692 (e)(l 1), which states
14    in part:
15                15 USC 1692d
16                §   806. Harassment or abuse
17
                  A debt collector may not engage in any conduct the natural consequence of which
                  is to harass, oppress, or abuse any person in connection with the collection of a
18
                  debt. Without limiting the general application of the foregoing, the following
                  conduct is a violation of this section:
19
                        (11) The failure to disclose in the initial written communication with the
20
                        consumer and, in addition, if the initial communication with the consumer is
                        oral, in that initial oral communication, that the debt collector is attempting to
21
                        collect a debt and that any information obtained will be used for that purpose,
                        and the failure to disclose in subsequent communications that the
22
                        communication is from a debt collector, except that this paragraph shall not
23
                        apply to a fonnal pleading made in connection with a legal action.

24
      WHEREFORE, Plaintiff requests relief and judgment as follows:
25
            a) Adjudging that GCI violated the FDCPA.
26

27                                                  Page 7 ofl0
      COMPLAINT                                          Randall v. Gatestone & Co., International Inc.
28
                                                Joshua Randall
                                218 Mount Helena Ave. · Mount Shasta, CA 96067
                                    joshreeverandall@gmail.com · 323-702-1791
         Case 2:20-cv-02019-WBS-DMC Document 1 Filed 10/08/20 Page 8 of 16



              b) Awarding Plaintiff statutory damages pursuant to 15 U.S.C.       §   1692k(a)(2)(A), in the
     1
                 amount of $1000 for each violation of the FDCPA. See Savino v, Computer Credit.
 2
                 Inc., 164 F,3d 81, 86 l2d Cir.1998}
     3
              c) Awarding Plaintiff any fees and costs incurred in this action;
 4
              d) Awarding such other and further relief as the Court may deem just and proper.
 5

 6                                             JUDICIAL NOTICE
 7               Plaintiff is not a lawyer and his pleadings cannot be treated as such. In fact,
 8        according to Haines v. Kerner, 404 U.S. 519 (1972), a complaint, however inartfully
 9        pleaded, must be held to "less stringent standards than formal pleadings drafted by
10        lawyers" and can only be dismissed for failure to state a claim if it appears beyond doubt
11        that the Petitioner can prove no set of facts in support of her claim which would entitle
12        her to relief." Id., at 520-521, quoting Conley v. Gibson, 355 U:S. 41,45-46 (1957). "[A] pro
13        se petitioner's pleadings should be liberally construed to do substantial justice." United
14        States v. Garth, 188 F. 3d 99, 108 (3dCir. 1999).
15
                                         RESERVATION OF RIGHTS
16
                 Plaintiff reserves all rights for actual damages that have occurred or that discovery
17        may bear as witness, including but not limited to, Defendant's telephone system records
18        which may reveal additional unauthorized calls and repeat violations made by Defendant
19
          to Plaintiff's phone. All Rights Reserved.
20
                                       DEMAND FOR TRIAL BY JURY
21
                 Plaintiff hereby demands a trial by jury of all issues so triable as a matter of law.
22
                                             RELIEF REQUESTED
23
                 Plaintiff seeks minimum statutory damages of $1,000 for violations as described
24
          herein under the FDCPA.
25
                 Awarding Plaintiff any fees and costs incurred in this action;
26

27                                                Page 8 of 10
          COMPLAINT                                    Randall v. Gatestone & Co., International Inc.
28
                                             Joshua Randall
                             218 Mount Helena Ave. · Mount Shasta✓ CA 96067
                                  joshreeveranda ll@gmail.com · 323-702-1791
          Case 2:20-cv-02019-WBS-DMC Document 1 Filed 10/08/20 Page 9 of 16


                 Awarding such other and further relief as the Court may deem just and proper
      1                                                                                       .

     2

     3
                                       1  <c _ day of
           Respectfully Submit ted this _ _               Sev'i-e(h~r , 2020,


                                                           ~~
     4
                                                    By:
     5

     6
                                                            Plaintiff, in Pro Per
                                                            withou t prejud ice
     7

     8

     9

 10

 11

 12

 13

 14

 15

16

17

18

19

20

21

22

23

24

25

26

27                                             Page 9 of 10
          COMPLAINT                                 Randall v. Gatesto ne & Co., Interna tional Inc.
28
                                           Joshua Randa ll
                           218 Mount Helena Ave. · Mount Shasta, CA 96067
                                joshreeverandall@gmail.com · 323-702-1791
         Case 2:20-cv-02019-WBS-DMC Document 1 Filed 10/08/20 Page 10 of 16



     1
                                                                AFFIDAVIT
                    I, the undersigned, hereby Attest and Declare:
     2
                    I am the Plaintiff in the foregoing document entitled, COMPLAINT FOR RELIEF,
     3
            AFFIDAVIT, TRIAL BY JURY DEMANDED.
     4

     5              I have read and know the contents thereof and certify that the matters stated

     6      therein are facts of my own knowledge, except as to those matters, which are therein

     7     stated upon my information or belief, and as to those matters I believe them to be

     8     correct.

     9             I declare under the penalty of perjury of the Laws of California, that the

 10        foregoing is correct and complete to the best of my knowledge, information and belief,

 11        and that this affidavit is executed in                               /l{ ou1)---i '5 ha.s-1 q, California and is dated this
 12        2 '5 day of _S=-=-e-+p:t_..o....;-e. . .ff'. \---=b;;...a.e......r _ _, 2020.
 13
                                                                    By:
14
                                                                              Joshua Randall
15                                                                            Plaintiff, in Pro Per
                                                                              without prejudice
16

17
          The above named Affiant appea:r:ed before me, a Notary, subscribed, sworn
18

19
          under oath this      -~-ca___         day of _Qj_, 2020.

20                                                              'be.R..- ~.\+o..c:.\.-i ~
21                                                                                     Notary

22        My commission expires:            fWr: \ -Z..b   '2.01- "L.        seal
23

24                                                                            Please see attached sheet
                                                                              for CAAcknowledgment/Jurat
25
                                                                              Mper CA CMI Codes 1189/8202
26

27                                                            Page 10 of 10
          COMPLAINT                                                 Randall v. Gatestone & Co., International Inc.
28
                                                   Joshua Randall
                                   218 Mount Helena Ave. · Mount Shasta, CA 96067
                                         joshreeverandall@gmail.com · 323-702-1791
Case 2:20-cv-02019-WBS-DMC Document 1 Filed 10/08/20 Page 11 of 16


    A notary public or other officer completing this
    certificate verifies only the identity of the individual
    who signed the document to which this certificate
    is attached, and not the truthfulness, accuracy, or
    validi of that document.

    State of California
    County of _S_is_k-iy_o_u_ _ __

    Subscribed and sworn to (or affirmed) before me on this 28th
    day of September      , 20 20 , by _ _ _ _ _ _ _ __
               Joshua Reeve Randall
    proved to me on the basis of satisfactory evidence to be the
    person(s) who appeared before me.




   (Seal)
Case 2:20-cv-02019-WBS-DMC Document 1 Filed 10/08/20 Page 12 of 16




               EXHIBIT A
  , vo1cemail                                                                    (Voicem ail
                                    Case 2:20-cv-02019-WBS-DMC Document 1 Filed 10/08/20 Page 13 of 16




                  +1 (805) 834-2 237                                                               +1 (805) 834-2 267
                                       Oxnard, CA                                                                         Oxnard, CA

      o eo
     message                 call        WhatsApp
                                                                  •
                                                                  pay
                                                                                         oe
                                                                                      message                   call
                                                                                                                                                ,
                                                                                                                                            ' -, ·,
                                                                                                                                                         '
                                                                                                                                                             .

                                                                                                                                                                           •      pay



 March 23, 2020                                                                   March 24, 2020
 3:07 PM Missed Call                                                              2:54 PM Missed Call

 Share Contact                                                                    Share Contact

 Create New Contact                                                               f'r,,..,...,.+,.,., ._,_l.l"\u.1 f'"n+""'"+
                                                                            ,11! Extended ?                               1:51 PM                                                 11%0•
 Add to Existing Contact                                                     (Voicem ail

1, Extended       ?                      1:so PM                    12%0•

~ Voicemail


                                                                                            +1 (805) 834-2 299
                                                                                                                       Oxnard, CA

                +1 (805) 834-2 267
                                      Oxnard, CA
                                                                                 o eo
                                                                                 message                 call           WhatsApp
                                                                                                                                       .;II'~
                                                                                                                                       ·,:,::..

                                                                                                                                           ·l
                                                                                                                                                    ',

                                                                                                                                                     :

                                                                                                                                                                 •     pay
                                                                                                                                                                                                 rt
     oe
    message                 call
                                                                  •
                                                                  pay
                                                                              May 6, 2020
                                                                             12:43 PM Missed Call


March 24, 2020                                                                Share Contact
2:54 PM Missed Call
-·- - ...... ---··--· --·-· ...   -- -- --·--··-- ·-· -·- - - -              Create New Contact
Share Contact
                                                                             Add to Existing Contact
Create New Contact
                                                                             Add to Emergency Contacts
Add to Existing Contact

Add to Emergency Contacts
                                                                             Share My Location



Share My Location
                                                                                                                           ~         •••                               d
                                                                              *                     0                                •••                          '
                                                                                                                                                                 ,,, '     11:i   j   ,,     •


                                                                             Favorites            Recents                Contacts
                                                                                                                                     •••
                                                                                                                                    Keypad
                                                                                                                                                                 f'i ...


                                                                                                                                                                      v~,~~man
                                                                                                                                                                                           ,",




*
               + I l~UOJ                   ~~4-LL~~
          Case 2:20-cv-02019-WBS-DMC
                      Oxnard, CA     Document 1 Filed 10/08/20 Page 14 of 16

       oe
      message            call
                                                             •   pay


May 12, 2020
9:56 AM Missed Call
··-   -------···-·-··- ···------------    -----------
Share Contact

Create New Contact

Add to Existing Contact

Add to Emergency Contacts




Share My Location



                                                    •••       ··:........ia
                      0
 *                                                  •••       ·•.i ~

Favorites            Recents             Contacts
                                                    •••
                                                    Keypad
                                                               .. _..,   •'•
                                                             ·· . Vc:ilcemall
                                                                               ~'.   ',
                                                     Contact Us                                           1 of 5
  Sprin t),               ~
         Case 2:20-cv-02019-WBS-DMC                                  Document 1 Filed 10/08/20 Account
                                                     sprint.com/contactus \ . 1-888-211-472  7               PageNumber:
                                                                                                                       15 of~3p8
                                                                                                                              16
                                                                              (*2 from your Sprint Phone) Bill Period: May 04 - Jun 03, 2020




                                                                                       Total Amount Due
We hope you're enjoying your services.
                                                                                       $131.76
Thank you for being an AutoPay customer.                                               This amount will be charged to your bank account on
                                                                                       Jun 27.

                                                                                       Balance Forward                                                    $0.00


                                                                                       New Charges                                                     $131.76

                                                                                       See page 3 tor details




Your new charges remained the same this month                                          Let's talk about this bill
June                                                                                   Visit www.sprint.com for a complete view of account activity.
                                                          $131.76

May                                                       $131.76

April                                                     $131.76
                                                                                                                 •I
                                                                                                                  '   '




- ----- ----- ----- ----- -----
The News and Notices Section on page 2 has important information for you
to review.




        PO Box 629023 El Dorado Hills, CA 95762                                                                                        00 NOT SEND PAYMENT.
                                                                                                     This amount will be charged to your bank account on Jun 27.
                                                                                                                                    Account Number 753543368

        Sprint:>                                                                         Amount Due




                                                                                    JOSHUA RANDALL
        PO Box 4191                                                                 4080 WOKING WAY                                                 PAID
        Carol Stream, IL 60197-4191                                                 LOS ANGELES, CA 90027-1324




        75354336 8          •••••     013176       ••••••••••••            ••••••       131768
 Sprint>
      Case 2:20-cv-02019-WBS-DMC                                     Document 1 Filed 10/08/20 Account
                                                                                                PageNumb
                                                                                                       16 of er~36
                                                                                                             16    8
                                                                                                                        3 of 5
                                                                                                                        Bill Period: May 04 • Jun 03, 2020




 Unlimited Freedom - Unlimited Talk, Text & Data

 Unlimited Talk, Text and Data. Line 1: $65; Line 2: $45; Lines 3-10: $35;
                                                                            Lines 11-99: $30.
 Unlimited Anytime Minutes. Unlimited Messaging. HD Streaming. 50GB
                                                                           Mobile Hotspot.
 International Text from US. Sprint Global Roaming. Eligible for $5 per line/per
                                                                                 month AutoPay
 discount on lines 1-10.


      (323) 702-1791

      Unlimited Freedom MRC
                                                                                         $65.00
      $5 AutoPay Plan Discount • Unlimited Freedom MRC
                                                                                          -$5.00                                                                                    .,.,....,.,
      Premium Intl Experience
                                                                                           $0.00                                                                                            .,:i
                                                                                                                                                                                            ~,


      Unlimited Freedom MRC
                                                                                         $45.00
      $5 AutoPay Plan Discount • Unlimited Freedom MRC
                                                                                         ·$5.00
      Premium Intl Experience
                                                                                          $0.00




Equipment



     (323) 702-1791

     Apple iPhone 7 Plus 128GB Pre-owned Monthly Lease PR-
                                                                                        $13.55
     L-131442146 #16


     1        2I     It   t
     Apple iPhone 8 64GB Monthly Lease PR·L-131436352 #16
                                                                                        $19.45
     iPhone Discount 16 of 18 • PR-L-131436352
                                                                                       -$14.45




Surcharges
Federal Univ Serv Assess Non-LO
                                                                                         $1.08
Regulatory Charge
                                                                                         $1.98
Administrative Charge                                                                              ~.,.::----=------.::--_7_1"'1'..:!"~,- ~-:-:--:,-~-:--~: . . ,.-,-,-,,.( --~,~
                                                                                         $5.00
California State PUC User Fee                                                                      "·§m ~                          .·         ...
                                                                                         $0.03
                                                                                                    )    "'- .... - - ~ ~.. ~~--;_~. ..1,~.,·:.~ .;J.
                                                                                                                                                                         ·.~ 0
                                                                                                                                                                               ..
